In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-1812
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

DAVID VANCE,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 7 CR 351–2 — Joan B. Gottschall, Judge.
                     ____________________

     ARGUED MAY 22, 2014 — DECIDED AUGUST 19, 2014
                ____________________

   Before POSNER, FLAUM, and MANION, Circuit Judges.
   POSNER, Circuit Judge. David Vance, along with Alton
Marshall and Henry Bluford, were charged with having
committed two bank robberies in Chicago in 2007, 18 U.S.C.
§ 2113(a), as well as related crimes, such as conspiring to rob
the banks. 18 U.S.C. § 371. Vance also was charged with the
more serious offense of killing a person during the commis-
sion of a bank robbery. 18 U.S.C. § 2113(e).
2                                                  No. 13-1812


    Marshall and Bluford, but not Vance, pleaded guilty.
Vance was tried by a jury, and Marshall testified at the trial.
The jury convicted Vance, and the judge sentenced him to
terms of years on all counts except the one charging the kill-
ing; for that the judge sentenced him to life in prison. The
judge made the sentences on two of the counts—sentences to
fixed terms of prison of 7 and 25 years, respectively—
consecutive to the sentences on all the other counts, includ-
ing therefore the sentence of life imprisonment. The judge
imposed conditions of supervised release, which of course
do not take effect until the defendant is released. The impo-
sition of sentences consecutive to a life sentence and of con-
ditions of supervised release when a life sentence is imposed
presents issues that we discuss briefly at the end of the opin-
ion.
    Why it’s taken seven years from the indictment to the ar-
gument of the appeal is unexplained, though we can piece
together some of the reasons from the record. Marshall and
Bluford didn’t plead guilty till 2009; after that there probably
was a protracted back and forth with Vance to see whether
he would cooperate and plead guilty. Also, the parties filed
numerous motions. The government for example moved to
disclose grand jury testimony and the defense asked the dis-
trict court for money to pay expert witnesses yet refused to
submit a budget. The defense also twice asked the district
judge to delay the trial. And the pre-sentencing report from
the probation service was not submitted to the court more
than a year after the jury had found Vance guilty, though it
appears that the delay in submitting the report was attribut-
able to post-trial motions rather than to any lassitude by the
probation service.
No. 13-1812                                                   3


     According to Marshall’s testimony, the night before the
first of the two bank robberies Vance suggested to him that
they commit robberies that night. Marshall agreed, and that
night the pair robbed a seafood restaurant, a Mexican restau-
rant, and a diner. They wore ski masks (the same ones used
later in the bank robberies) and gloves. Vance carried a long-
barreled .44 caliber revolver, the same model later used in
both bank robberies. Vance told Marshall that he (Vance)
would approach the counter to get the restaurant’s money
while Marshall “watch[ed] his back,” and that was how they
conducted two of the restaurant robberies. In the third, the
robbery of the Mexican restaurant, both men approached the
counter and ordered the employees there to open the regis-
ter.
    Vance argues that Marshall’s testimony about the three
restaurant robberies should not have been admitted; that if
believed all it proved was that Vance had a propensity to
commit robberies, and propensity evidence is not admissi-
ble, lest it prejudice the jurors against the defendant, causing
them to convict even if the evidence of his guilt of the crime
that he is being tried for is weak.
    But Rule 404(b) of the Federal Rules of Evidence, the
source of the prohibition against introducing evidence of a
defendant’s propensity to commit crimes, allows (in subsec-
tion (b)(2)) the admission of evidence of other crimes besides
the one the defendant is charged with if that evidence per-
tains to, among other things, “identity,” in this case Vance’s
identity as one of the masked bank robbers. Similarities be-
tween the restaurant robberies and the bank robberies sup-
ported an inference that if, as Marshall testified, Vance had
been one of the restaurant robbers he probably had been one
4                                                  No. 13-1812


of the bank robbers as well. Remember that in two of the res-
taurant robberies Vance had rushed the counter where the
money was kept while Marshall watched the patrons
(though, in the third both had rushed the counter). There
had been a “rusher” in the bank robberies as well, and if
Vance had been the rusher in the restaurant robberies this
made it more likely that he had also been the rusher in the
bank robberies—and whoever rushed the counter in the sec-
ond bank robbery was also the teller’s killer. Vance bran-
dished a .44 caliber revolver in the restaurant robberies, as
he did in one of the bank robberies. And Marshall and Vance
trusted each other enough as accomplices in robbery—as
shown by their joint commission of the three restaurant rob-
beries—to make it seem likely that Vance was also a partici-
pant in the bank robberies, to which Marshall had already
confessed.
    This body of evidence was not conclusive in identifying
Vance as one of the bank robbers, but it was not so flimsy
that it had to be excluded on the ground that its probative
value was outweighed by its prejudicial effect. Weakest was
the caliber evidence, since .44 caliber revolver ammunition is
common. But there are a number of equally or more com-
mon calibers of such ammunition, such as .22, .32, .357. 38,
and .45, so the fact that .44 is common does not negate an
inference that Vance is likely to have been armed with the
same weapon in both robberies (rather than that another of
the robbers just happened to have a weapon of the identical
caliber), thus increasing the likelihood that he was the killer
in the bank robbery. Moreover, when several pieces of evi-
dence point in the same direction, the probability that it’s the
right direction is greater than the probability that any one of
the pieces is accurate. Suppose the probability that the first
No. 13-1812                                                           5


piece of evidence is accurate—and thus that Vance was in-
deed one of the bank robbers—is .50, that the probability
that the second is accurate is .40, but that the probability that
the third is accurate is only .10. Still, the likelihood that none
of the evidence is accurate—and Vance therefore was not
one of the bank robbers after all—is lower when the third
piece of evidence is considered than when it is not; exclud-
ing it in our example would raise the probability of errone-
ous identification of Vance as one of the bank robbers from
27 to 30 percent. ((1 – .5) x (1 – .4) x (1 – .1) = .27; (1 – .5) x (1 –
.4) = .30.)
    It could be (though is not) argued that since Marshall
was the source of the evidence of Vance’s participation in the
restaurant robberies and also the evidence of his participa-
tion in the bank robberies, the restaurant-robberies evidence
had no probative value; if the jury thought Marshall was tell-
ing the truth about the bank robberies, that was enough to
nail Vance; if they disbelieved him, his testimony about the
restaurant robberies was irrelevant because Vance wasn’t on
trial for those robberies. But that analysis is incomplete. The
restaurant evidence if believed showed that Marshall and
Vance were partners in crime and thus increased the likeli-
hood that Vance had participated in the bank robberies,
“rushed the counter,” and shot the teller with a .44 caliber
pistol.
     When other-crimes evidence is used for a proper pur-
pose, such as to determine identity, rather than for the im-
proper purpose of demonstrating that the defendant has a
propensity to commit crimes (he committed a prior crime, so
probably he committed the crime he’s currently accused of),
it is important both that the proof value of the evidence not
6                                                  No. 13-1812


be substantially outweighed by its prejudicial effect and that
the jury be carefully instructed to limit its consideration to
the effect of the evidence to determining identity. As this
court explained in United States v. Gomez, No. 12-1104, p. 24
(7th Cir. Aug. 18, 2014) (en banc), regarding the first of these
requirements, the relevance of the evidence for a proper
purpose “must be established through a chain of reasoning
that does not rely solely on the forbidden inference that the
person has a certain character and acted in accordance with
that character on the occasion charged in the case. If the pro-
ponent [the prosecutor] can make this initial showing, the
district court must in every case assess whether the proba-
tive value of the other-act evidence is substantially out-
weighed by the risk of unfair prejudice and may exclude the
evidence under Rule 403 if the risk is too great. The court’s
Rule 403 balancing should take account of the extent to
which the non-propensity fact for which the evidence is of-
fered actually is at issue in the case.”
    Vance’s identity as one of the bank robbers is of course at
issue in this case, and the evidence that he was one of them
does not depend on inferring that if he had committed rob-
beries in the past he was likely to have committed the rob-
bery that he was charged with in the present case.
    The judge twice gave limiting instructions, telling the ju-
ry it could not use the evidence of the restaurant robberies to
infer that Vance had a propensity to commit crimes, specifi-
cally robberies. The need for such instructions arises from
the danger that jurors who are given evidence of a defen-
dant’s prior crimes will conclude from it that the defendant
is a bad, dangerous person who should be convicted even if
the proof that he committed the crime that he’s being tried
No. 13-1812                                                    7


for is weak. The restaurant robberies showed that Vance was
indeed a robber, seemingly a compulsive one; a jury might
think Vance so dangerous that it should resolve any doubts
about his guilt of the bank robberies against him rather than
in his favor.
    Hence the need for limiting instructions—but there are
grounds for skepticism about their efficacy in preventing ju-
ries from reasoning in that way. Krulewitch v. United States,
336 U.S. 440, 453 (1949) (Jackson, J., concurring) (“the naive
assumption that prejudicial effects can be overcome by in-
structions to the jury all practicing lawyers know to be un-
mitigated fiction”); Maus v. Baker, 747 F.3d 926, 927–28 (7th
Cir. 2014); United States v. Mazzone, 782 F.2d 757, 764 (7th Cir.
1986); United States v. Jones, 455 F.3d 800, 811 (7th Cir. 2006)
(concurring opinion); Nash v. United States, 54 F.2d 1006,
1006–07 (2d Cir. 1932) (L. Hand, J.); Edith Greene & Mary
Dodge, “The Influence of Prior Record Evidence on Juror
Decision Making,” 19 Law & Human Behavior 67, 76–77
(1995); Roselle L. Wissler & Michael J. Saks, “On the Ineffi-
cacy of Limiting Instructions,” 9 Law & Human Behavior 37,
38–39 (1985).
    And the second limiting instruction, given at the end of
this case, was murky. It stated: “You have heard evidence
that the defendant was involved in conduct other than that
charged in the indictment. You may consider this evidence
only in deciding questions of defendant’s preparations or
plans to commit the charged offenses or the identity of the
persons involved in the charged offenses. You should con-
sider this evidence only for these limited purposes.” As the
government explains in a footnote to its brief, the reference
to Vance’s other conduct included not only the restaurant
8                                                    No. 13-1812


robberies but also “the car thefts [that is, the theft of the cars
used in the bank robberies] as proof of defendant’s prepara-
tion and planning.” The judge should have separated out the
restaurant robberies, which had nothing to do with the
preparations for the bank robberies, from the bank robberies
that were the subject of the trial.
    The instructions also were too abrupt, in failing to ex-
plain to the jury why it could not use the evidence to demon-
strate propensity. The reason is not obvious and there is a
danger that if given a counterintuitive command without an
explanation a jury will ignore it. “Do this because I say so”
may work with children but is unlikely to work with adults.
To quote from the Gomez opinion again (at p. 26), “we see no
reason to keep the jury in the dark about the rationale for the
rule against propensity inferences. Lay people are capable of
understanding the foundational principle in our system of
justice that ‘we try cases, rather than persons.’ … The court’s
limiting instruction would be more effective if it told the ju-
rors that they must not use the other-act evidence to infer
that the defendant has a certain character and acted ‘in char-
acter’ in the present case because it does not follow from the
defendant’s past acts that he committed the particular crime
charged in the case. Finally, the instruction would be im-
proved by tying the limiting principle to the prosecution’s
burden of proof. The jurors should be reminded that the
government’s duty is to prove beyond a reasonable doubt
every element of the specific crime charged, and it cannot dis-
charge its burden by inviting an inference that the defendant
is a person whose past acts suggest a willingness or propen-
sity to commit crimes” (emphasis in original).
No. 13-1812                                                 9


   None of these things was done in this case, but Vance
does not complain about the limiting instructions and so
there is no issue of their validity.
    Nor does he complain that the judge or the jury improp-
erly balanced probative value and prejudicial effect. Rather
he takes the extreme position that the evidence of the restau-
rant robberies had only “very small” or even zero probative
value, mainly because Marshall testified, and Vance did not
deny, that they were long-time friends and so the evidence
concerning the restaurant robberies merely confirmed that
acknowledged fact. Actually it did more; it pointed to Vance
as the probable triggerman in the bank robbery. In all three
restaurant robberies Vance was the robber who rushed the
counter while Marshall watched his back (although Marshall
did join him at the counter in one of the robberies). The fact
that when Vance and Marshall robbed together (at least
when they robbed together on the night before the first bank
robbery) Vance rushed the counter makes it more likely that
he also rushed the counter at the second bank, where the
teller was killed; video surveillance evidence showed that
whoever rushed the counter at the second bank shot the
teller moments later. Furthermore, there is a difference be-
tween partnership in robberies and a personal friendship. If
Vance and Marshall were partners in robbery, there is at
least some likelihood that in a robbery at which Marshall is
conceded to have been present (the bank robbery), one of the
other robbers was indeed Vance.
   Granted, the evidence of the restaurant robberies did not
have a great deal of probative value—but for a reason that
does not help Vance’s defense. It had very limited incre-
mental probative value because the other evidence of Vance’s
10                                                 No. 13-1812


guilt (discussed next) was very strong. But by the same to-
ken the incremental prejudicial effect of the evidence regard-
ing the restaurant robberies must also have been slight, be-
cause for an effect to be prejudicial means that it may actu-
ally have swayed the jury’s decision. If conviction was a for-
gone conclusion, the evidence of the restaurant robberies
was icing on the cake; the government didn’t need it to con-
vict Vance.
    The other evidence of Vance’s guilt included Marshall’s
eyewitness testimony about the bank robberies, DNA evi-
dence implicating Vance, the identification of Vance as one
of the robbers by a teller at the first bank robbed and also by
Vance’s own girlfriend, and testimony by Marshall’s girl-
friend that further implicated Vance. Taken all in all, this ev-
idence, wholly apart from the evidence about the restaurant
robberies, was compelling. Even without that evidence, no
reasonable jury could have acquitted Vance.
    The teller testified that she recognized Vance, whom she
had known since childhood, as the robber who approached
her and demanded money. Marshall’s girlfriend testified
that Vance, Marshall, and Bluford arrived at her apartment
the evening before the day planned for the second robbery
(although that robbery did not actually take place for an-
other two days) and that Vance was carrying bags of guns
and ammunition. She also testified that Marshall had con-
fessed to her that he had committed the second bank robbery
along with Vance and Buford and that Vance had been “the
man with the gun going over the counter,” and thus the kil-
ler. Vance’s girlfriend testified that she recognized him in a
surveillance photograph taken during the first bank robbery.
No. 13-1812                                                     11


     Vance’s counsel tries to pick apart the government’s evi-
dence—other than that of Marshall’s girlfriend, which by it-
self would have been sufficient to convict Vance, since Mar-
shall’s confession to her, made before he had cut a plea deal
with the government in exchange for testifying against
Vance, was recorded by the wire that the FBI had given her
to wear. Counsel notes, however, that Marshall had lied re-
peatedly in his dealings with the prosecutors and claims that
this proved him to have been a “pathological liar” none of
whose testimony should have been believed. Counsel also
argues that the DNA evidence should not have been admit-
ted and that the female teller and Vance‘s girlfriend could
not have identified him because the robber whom they iden-
tified as Vance was masked.
    The jury was entitled to reject these arguments. Regard-
ing Marshall’s lies, falsus in uno, falsus in omnibus (false in one
thing—or for that matter more than one thing—therefore
false in everything) is not a doctrine of American law, United
States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009), and isn’t
even true. When Mary McCarthy famously said of Lillian
Hellman “that every word she writes is a lie, including 'and'
and 'the,’” Hellman sued her for defamation. (She died be-
fore judgment, and her estate dropped the suit, even though
New York had abrogated the common law rule that an ac-
tion for defamation does not survive the victim’s death. N.Y.
Estates, Powers & Trusts Law § 11-3.2(b).) The jury was enti-
tled to believe Marshall’s testimony that Vance was one of
his accomplices in the bank robberies, as well as in the res-
taurant robberies, and also that Vance had admitted to him
after the second robbery to having shot the teller who died.
12                                                  No. 13-1812


     Vance’s DNA was found on latex gloves near the get-
away car used in the second bank robbery; and Marshall tes-
tified that the robbers had worn such gloves. Vance’s coun-
sel complains that the police investigator put the gloves in a
plastic bag rather than a paper bag, which is a no-no because
such a bag traps moisture, which tends to dissolve DNA.
E.g., National Institute of Justice, “Evidence Collection and
Preservation,” www.ncjrs.gov/nij/DNAbro/evi.html (visited
Aug. 7, 2014). But as the government points out, this error
could not morph someone else’s DNA into a match for
Vance’s; it could only make Vance’s DNA more difficult to
find on the gloves—yet it was found, as explained by the
government’s expert witness. Vance’s counsel complains
that the witness should have been subjected to a Daubert
hearing. But counsel’s complaint about the DNA evidence—
that the gloves shouldn’t have been put in plastic bags—was
of no consequence to the validity of the evidence. And it was
the error not of this witness but of the FBI investigator who
had found the gloves that was being challenged; the expert
witness’s competence to match DNA taken from Vance to
DNA found on the gloves was not in question. Furthermore,
the judge conducted several pretrial hearings, at which hun-
dreds of pages of reports prepared by the expert witness,
and other relevant documents, were presented and consid-
ered. The hearings taken as a whole constituted an adequate
Daubert hearing, albeit the expert did not testify at them.
   Vance’s counsel further complains that the expert dem-
onstrated her incompetence by denying the possibility of
secondary transfer of DNA (for example, one person touches
a phone, then another, and DNA from the first person is
transferred via the phone to the second person). She did not
deny it; rather, she testified that she had no reason to think it
No. 13-1812                                                   13


had occurred in this case—no reason to think Vance’s DNA
was on the latex gloves by reason of having been transferred
to the gloves by someone or something innocently touched
by Vance before the robbery.
    As for the testimony by the teller who had known Vance
since childhood, Vance’s counsel argues that she could not
have identified Vance as one of the robbers because he was
masked. But a photograph taken by a surveillance camera at
the bank (reproduced below) shows that Vance’s mask did
not cover his entire face. That he could be identified from
such a photograph, though partially masked, by a person
who had known him for many years was entirely plausible.
United States v. Williams, 698 F.3d 374, 378 (7th Cir. 2012). His
girlfriend also testified that he was the robber in the surveil-
lance photograph.




    So much for guilt; on to punishment. Vance challenges
his sentence of life imprisonment on the ground that 18
U.S.C. § 2113(e)—the statute on which the sentence was
based—is a hopeless muddle. It provides, so far as relates to
this case, that a person who in the course of committing a
bank robbery in violation of federal law “kills any person, or
14                                                  No. 13-1812


forces any person to accompany him without the consent of
such person, shall be imprisoned not less than ten years, or if
death results shall be punished by death or life imprison-
ment.” It’s irrelevant that Vance appears not to have in-
tended to kill the teller in the second bank robbery. He shot
him in a buttock, and the bullet hit the iliac artery, causing
him to bleed rapidly to death. It is reasonably clear that the
language we quoted from the statute dispenses with any re-
quirement of proving intent to kill, and in this respect dupli-
cates the general federal felony-murder statute, 18 U.S.C. §
1111(a). See United States v. Jackson, 736 F.3d 953, 957–58
(10th Cir. 2013), and cases cited there; United States v. Allen,
247 F.3d 741, 782–83 (8th Cir. 2001), vacated on other
grounds, 536 U.S. 953 (2002).
   But that’s all that’s clear from the statutory text; for, is-
sues of criminal intent to one side, read literally the statute
makes no sense unless the victim happens to be the Biblical
Lazarus. For read literally it says that a person who kills an-
other person shall be punished by death or life imprison-
ment only if death results. But death is always the conse-
quence of being killed. Even Lazarus was dead for four days
before (according to the Gospel of John) Jesus Christ restored
him to life. John 11:17.
    It’s silly for the government to invoke the statute’s “plain
language” and “plain text” and insist that therefore “the sole
function of the court[] is to enforce it according to its terms,”
or to say that “the ‘if death results’ language may be consid-
ered redundant to the phrase, ‘kills any person’” (emphasis
added). The statute is a mess. Nevertheless it is apparent
what the drafters of the statute and the Congress that en-
acted it and the President who signed it intended, or if asked
No. 13-1812                                                    15


(for it is uncertain who ever read the provision, buried as it
is in a 356-page statute, Pub. L. 103-322, 108 Stat. 1796 (Sept.
13, 1994)), would have said they intended: if in the course of
committing a bank robbery the robber abducts someone, the
minimum punishment is ten years in prison, but if he kills
someone the minimum is life in prison. United States v. Parks,
700 F.3d 775, 778–79 (6th Cir. 2012); cf. United States v.
Turner, 389 F.3d 111, 120–21 (4th Cir. 2004). We know this is
what was intended because the confusing “if death results”
passage was substituted for “punished by death if the ver-
dict of the jury shall so direct,” Pub. L. 103-322, § 60003(a)(9),
108 Stat. 1969 (Sept. 13, 1994), in more than a dozen provi-
sions of the federal criminal code, in order to eliminate the
possibility that a jury would impose a death sentence for a
bank robbery in which no one died. See H.R. Rep. No. 103-
466, at pp. 12–15 (March 25, 1994). The change had nothing
to do with abduction.
    What else could the muddled statute mean? Vance’s in-
terpretation is that if, as in this case, the person killed in a
bank robbery is not abducted, the minimum sentence is 10
years; only if he is both abducted and killed is it life. It
would make no sense, however, to allow so lenient a sen-
tence when death occurs, yet make the fact of abduction jack
up the minimum sentence to life. Notice how broadly what
we’re calling “abduction” is defined: “forces any person to
accompany him” (him being the robber). This could mean
forcing a teller to lead the robber to or toward the vault
(which in fact happened here, which makes us wonder why
there is any question about the legality of the life sentence)—
hardly a circumstance that would warrant jacking up the
minimum sentence from 10 years to life.
16                                                  No. 13-1812


    Vance’s counsel invokes the rule of lenity. That rule of
statutory interpretation can be understood in various ways:
as backing up the prohibition against retroactive criminal
punishment by requiring that a criminal statute be at least
minimally clear; as underscoring the fact that there are no
common law federal crimes and therefore judges are not to
create crimes by interpreting ambiguous criminal statutory
language as imposing criminal liability; and, least plausibly,
as providing “fair warning” of potential criminal liability
(unrealistic because most criminals are not familiar with the
text of criminal statutes). The statute in this case is not actu-
ally vague or ambiguous; the text is nonsensical, presenting
the familiar example of a statute or other legal document
that can’t mean what it says—that read literally is non-
sense—yet the meaning of which is obvious; and in such a
case the obvious meaning is the legal meaning. “No rule of
construction necessitates our acceptance of an interpretation
resulting in patently absurd consequences.” United States v.
Brown, 333 U.S. 18, 27 (1948); see also United States v. Kirby,
74 (7 Wall.) U.S. 482, 486–87 (1868).
    The defendant raises additional issues, but they are pe-
ripheral and resolving them in his favor would not alter the
outcome. One further point, however, unmentioned by the
parties, deserves attention. It concerns the imposition of con-
ditions of supervised release to take effect, as all such condi-
tions do, when the defendant is released from prison after
serving his prison sentence. What can it mean to impose on
the defendant’s post-release conduct restrictions that be-
cause he’s been sentenced to life in prison will not take effect
until his death? Yet this peculiar feature of Vance’s sentence
is not unique; conditions of supervised release are routinely
imposed in life-sentence cases. See, e.g., United States v.
No. 13-1812                                                   17


Cavender, 228 F.3d 792, 797 (7th Cir. 2000); United States v.
Rodríguez-Berríos, 573 F.3d 55, 60 n. 1 (1st Cir. 2009). Because
the practice is routine, we are disinclined to criticize the dis-
trict judge. And we are aware that the guidelines provisions
relating to supervised release do not make an exception for
life sentences, though such an exception could, as a matter of
common sense, be thought implicit.
    When we raised this matter with the government’s law-
yer at the oral argument, she pointed out that the defendant
received multiple sentences, only one of which was a sen-
tence of life imprisonment. Were that sentence to be re-
versed, whether on appeal or in a post-conviction proceed-
ing or by presidential pardon or commutation, the defendant
would be serving a sentence for a fixed number of years and
so the conditions of supervised release might someday take
effect. Fair enough. Yet Vance’s sentence states that among
the counts of conviction to which the conditions of super-
vised release apply is the felony-murder count for which the
life sentence was imposed, which will be the only sentence
Vance serves if his convictions of the other counts in the in-
dictment are vacated.
    A life sentence might be dismissed or commuted and re-
placed by a term of years. But that is far from certain to hap-
pen. The judge imposed 14 non-mandatory conditions of su-
pervised release on Vance, which might in the unusual cir-
cumstances of conditions imposed on a defendant sentenced
for life be excessive. For future reference, we emphasize the
importance of care in the supervised-release stage of sen-
tencing, which sometimes gets short shrift from busy judges.
See United States v. Siegel, 753 F.3d 705 (7th Cir. 2014); United
States v. Bryant, 754 F.3d 443 (7th Cir. 2014).
18                                                No. 13-1812


    A similar feature of the sentence was to make the term
sentences run consecutive to the life sentence, although
again it could be argued that this was done in case the life
sentence should be commuted to a term of years, or vacated
entirely. Obviously the judge did not mean that after dying
in prison Vance is to begin serving those other sentences.
    As we said, Vance’s lawyer has made no issue of the con-
ditions of supervised release imposed as part of the sen-
tence, or for that matter the imposition of sentences to run
consecutively to Vance’s life sentence. So we shall let the en-
tire judgment stand.
                                                    AFFIRMED.